 429310 NLRB No. 56J&L PLATE1There is testimony that J&L Operations Superintendent DaveMeixelsperger and Gartland Operations Superintendent Ted Butch
each, although serving as second- or third-level supervisors over unit
employees at their own plants, also supervise two employees at eachother's plant. But it is not clear that Butch and Meixelsperger are
those employees' first-line supervisors, or that those employees are
included in the bargaining unit.J&L Plate, Inc., a wholly owned subsidiary of Be-loit Corp. and United Steelworkers of America,AFL±CIO±CLC. Case 30±RC±5377February 11, 1993DECISION ON REVIEW AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn August 4, 1992, the Regional Director for Re-gion 30 issued a Decision and Direction of Election in
which he found that the petitioned-for unit of all pro-
duction and maintenance employees at the Employer's
facility located at 809 Phillip Drive, Waukesha, Wis-
consin (the J&L facility), was not a separate appro-
priate unit, and that the only appropriate unit also had
to include production and maintenance employees at
the Employer's 933 Progress Avenue, Waukesha, Wis-
consin facility (the Gartland facility). Thereafter, in ac-cordance with Section 102.67 of the Board's Rules and
Regulations, the Petitioner filed a timely request for re-
view of the Regional Director's decision. By Order
dated September 14, 1992, the Board granted the Peti-
tioner's request for review.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Having carefully reviewed the entire record, theBoard has decided, contrary to the Regional Director,
that the petitioned-for unit, limited to employees at the
J&L facility, is an appropriate unit for bargaining.A single plant or store unit location is presumptivelyappropriate unless it has been so effectively merged
into a more comprehensive unit, or is so functionally
integrated, that it has lost its separate identity. DixieBelle Mills, 139 NLRB 629, 631 (1962). To determinewhether the presumption has been rebutted, the Board
looks at such factors such as central control over daily
operations and labor relations, including the extent of
local autonomy; similarity of skills, functions, and
working conditions; degree of employee interchange;
distance between locations; and bargaining history, if
any. Esco Corp., 298 NLRB 837, 839 (1990), andcases cited.In finding that the single facility presumption hadbeen rebutted, the Regional Director cited the rel-
atively short distance between the J&L and Gartland
facilities; the functional integration of the manufac-
turing operations at the facilities; the extent of em-
ployee interchange between facilities; the Employer's
centralized personnel administration; the similar wages
and benefits received by employees at both facilities;
and the absence of evidence establishing local auton-
omy over day-to-day supervision and direction of the
work force.Although we agree with the Regional Director thatthe Employer's personnel policies are centrally deter-
mined, that employees' wages and benefits are similar,
that manufacturing operations are integrated, and that
job classifications and entry level job qualifications are
similar at both facilities, we disagree with the Regional
Director's finding that these factors are sufficient to
overcome the single facility unit presumption.We note first that the Regional Director erred in re-lying on the absence of evidence supporting one aspectof the presumption, local autonomy concerning the
day-to-day supervision and direction of employees.
The presumption is in favor of petitioned-for single fa-
cility units, and the burden is on the party opposing
that unit to present evidence overcoming the presump-
tion. See Red Lobster, 300 NLRB 908, 910±911(1990); Esco Corp., supra. Hence, in the instant caseit was the Employer's burden to rebut the presumption
by introducing affirmative evidence establishing a lack
of autonomy at the individual plant level. This the Em-
ployer failed to do, and the Regional Director erred by
construing the absence of evidence regarding local au-
tonomy (i.e., that the record was supposedly silent) as
being the equivalent of affirmatively presenting evi-
dence to rebut the presumption.Moreover, contrary to the Regional Director, therecord evidence regarding autonomy demonstrates that
employees at each plant are in fact separately super-
vised and hired by local plant management. With re-
gard to supervision, the testimony of Manufacturing
Manager Dennis Konkol establishes that the finishing
supervisor and leadpersons at the J&L plant supervise
bargaining unit employees at that location. At the Gart-
land plant, bargaining unit employees are supervised
by the leadpersons and the mold, melt, pattern, and
finish supervisors, all of whom are located at the Gart-
land facility. There is no indication that any of the
aforementioned supervisors supervise employees at
both plants. Similarly, the maintenance employees at
each plant report to separate supervisors. Although fa-
cilities employees at both plants report to a single su-
pervisor located at the J&L plant, there appear to be
only two facilities employees in the petitioned-for
unit.1Although the Regional Director found that therecord was silent as to who performs the actual hiring,
the testimony of the Employer's Director of Human
Resources Frank Prusko indicates that J&L Plant
Human Resources Manager Sally Frost hires employ-
ees for the J&L plant, with the assistance of either the 430DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
finishing supervisor or a leadperson. At the Gartlandplant, it appears that hiring is performed by a separate
Gartland human resources manager, Doug Kincade.
Employment applications are interchanged between
plants, but there is no evidence that hiring decisions
are centralized.With regard to discharges, discharge decisions aremade by local plant management; there is no indica-
tion that prior clearance is required. The Employer
maintains a procedure whereby aggrieved employees
may appeal discharge decisions to a panel of three em-
ployees and three management representatives; al-
though apparently some such panels have included in-
dividuals from both plants, it was not established that
these panels consistently included individuals from
both facilities. With regard to wages, there is a cen-
trally established wage system covering all employees
hired after January 1, 1982, under which the employee
and his or her supervisor agree on the employee's skill
level, which determines the appropriate wage rate. If
the employee and supervisor are unable to reach agree-
ment, the dispute is mediated by the plant super-
intendent of the facility involved; if that proves unsuc-
cessful, the employee's skill evaluation is submitted to
a team of coworkers, whose decision is final. The
above evidence concerning local plant management's
authority to discharge employees and set or alter wage
rates is inconclusive, due to the involvement of joint
employee/management panels, causing the determina-
tions to be largely individual; we find that the evidence
is not sufficiently clear to establish a lack of local au-
tonomy or control of these matters.There have been only 20 temporary transfers of unitemployees between the 2 facilities in the past 3 to 4
years. Some of those transfers have lasted for extended
periods, but the number of transfers for the period in-
volved is relatively small given the number of employ-
ees at the J&L plant, 45±55, and the combined size of
the 2 plants, 172±182 employees. There also were 21permanent transfers of unit employees in the same pe-
riod, which is both an insubstantial number and of less
weight than evidence regarding temporary transfers.
Red Lobster, supra. Further, there is virtually no evi-dence of contact between employees of the two plants.
And although there is product integration between the
two plants, similar job classifications, and commonentry level hiring qualifications, the two plants performdifferent functions. The Gartland plant is a foundry
which primarily manufactures castings; the J&L plant
primarily finishes the casting into disk refiner plates,
and then ships them to customers.Based on the foregoing facts, we find that the evi-dence is insufficient to rebut the presumptive appro-
priateness of the single facility unit sought by the Peti-
tioner, and that the petitioned-for unit of all production
and maintenance employees at the J&L plant is an ap-propriate unit. As indicated, the Regional Director
erred to the extent he found that there was a lack of
evidence regarding autonomy, and in failing to hold
the Employer to its burden of rebutting the single facil-
ity presumption as to local autonomy. The evidence re-
garding autonomy in fact supports the presumption, as
the separate plants control supervision and hiring. The
evidence of minimal interchange and the lack of any
meaningful contact between employees at the two fa-
cilities diminishes the significance of the functional in-
tegration and distance between the facilities. Also, for
the most part employees at the J&L plant perform dis-
tinct functions from those performed at the Gartland
facility. In sum, although some factors favor the broad-
er unit urged by the Employer, on balance the evi-
dence presented does not establish that the J&L plant
has been ``so effectively merged into a more com-
prehensive unit, or is so functionally integrated that it
has lost its separate identity.'' Esco, supra, 298 NLRBat 839, citing Dixie Belle Mills, supra.Accordingly, the Regional Director's decision is re-versed, and the case is remanded to the Regional Di-
rector with instructions to conduct an immediate elec-
tion in the petitioned-for unit pursuant to his Direction
of Election, except that the payroll eligibility period
shall be that period ending immediately before the date
of this decision. The Employer shall furnish an Excel-sior list (Excelsior Underwear, 156 NLRB 1236(1966)) within 7 days from the date of this decision,
as otherwise described in the Regional Director's Di-
rection of Election.ORDERIt is ordered that Case 30±RC±5377 be remanded toRegion 30 for action consistent with these findings.